Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Application/Election/Restrictions
2.	Applicant’s election without traverse of pain associated with arthritis, Botulinum toxin serotype A (BoNT/A), erenumab and no additional medication in the reply filed on May 12, 2022 is acknowledged. 
Claims 4-6, 10, 12-18, 24, 27-39, 41-53, 55-70, 72-85, 87-97, 99 and 101 are canceled. Claims 1-3, 7-9, 11, 19-23, 25-26, 40, 54, 71, 86, 98 and 100 are pending. Election was made without traverse in the reply filed on May 12, 2022. 
Upon reconsideration, the species election on different CGRP antagonists and different botulinum toxin (BoNT) is withdrawn because different species of CGRP antagonists and BoNT can be found in the same prior art. Thus, the subject matter to the extent of different CGRP antagonists and BoNT is included and under examination in this office action. In addition, while Applicant elected “no additional medication” for the limitations recited in claims 23 and 25 in the response filed 5/12/22, there is no such an option or species listed in claims 23 and 25. For examination purposes, a random medication listed in claims 23 and 25 will be used for search and under examination.
3.	Claims 1-3, 7-9, 11, 19-23, 25-26, 40, 54, 71, 86, 98 and 100 are under examination with respect to pain associated with arthritis in this office action.


Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 20 and 86 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
i. Claim 3 is indefinite because claim 3 recites both broad and narrow limitations.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 3 recites the broad recitation “chronic pain”, “head pain” or “traumatic head injury”, and the claim also depends from claim 2 that recites “pain is other than pain associated with headache or migraine”, which is the narrower statement of the range/limitation because the limitation “chronic pain” also includes headache” or “migraine and “head pain” or “traumatic head injury” also includes headache. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
ii. Claim 20 recites the limitation "said botulinum toxin" in lines 1-2 of the claim.  There is insufficient antecedent basis for this limitation in the claim because claim 20 depends from claim 2, which only recites a clostridial derivative and does not recite a “botulinum toxin”.
iii. Claim 86 recites the limitation "said onabotulinumtoxinA…." in lines 1-2 of the claim.  There is insufficient antecedent basis for this limitation in the claim because claim 86 depends from claim 2, which only recites a clostridial derivative and does not recite “onabotulinumtoxinA”.

  Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 3 recites “chronic pain”, “head pain”, “traumatic head injury” which is a broad recitation and the claim also depends from claim 2 that recites “pain is other than pain associated with headache or migraine”, which is the narrower statement of the range/limitation and excludes headache or migraine. However, the limitation “chronic pain” also includes headache” or “migraine and “head pain” or “traumatic head injury” also includes headache. Thus, claim 3 does not further limit the subject matter of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112

6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 7-9, 11, 19-23, 25-26, 40, 54, 71, 86, 98 and 100 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph,  because the specification, while being enabling for alleviating or reducing a frequency of occurrence of pain mediated by CGRP in a patient in need thereof by a structurally and functionally defined CGRP-antagonist and a structurally and functionally defined botulinum toxin, does not reasonably provide enablement for a method for treating, preventing, alleviating or reducing the frequency of occurrence of all forms of pain that is other than pain associated with headache or migraine using the claimed structurally and functionally undefined CGRP antagonist and structurally and functionally undefined clostridial derivative as broadly claimed. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.  In addition, the specification does not enable the invention of claims 1-3, 7-9, 11, 19-23, 25-26, 40, 54, 71, 86, 98 and 100 that is directed to a method of prevention and curing.
“There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is ‘undue’. These factors include, but are not limited to: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)”. See MPEP § 2164.01.
Claims 1 and 11 are drawn to a method for treating, preventing, alleviating or reducing the frequency of occurrence of pain in a patient in need thereof, comprising administering to the patient a CGRP-antagonist, wherein said patient is concurrently undergoing treatment with a clostridial derivative; wherein said pain is other than pain associated with headache or migraine. 
Claims 2-3, 7-9, 19-23, 25-26, 40, 54, 71, 86, 98 and 100 are drawn to a method for treating, preventing, alleviating or reducing the frequency of occurrence of pain in a patient in need thereof, comprising administering to the patient; patient:(a) a CGRP-antagonist; and (b) a clostridial derivative; wherein said pain is other than pain associated with headache or migraine.
The claims encompass methods of treating, preventing and curing all forms of pain that is other than pain associated with headache or migraine using a CGRP-antagonist or in combination with a clostridial derivative in view of paragraph [0151] of instant specification (based on published application) or p. 22, para [0149] of the specification filed 7/6/20. The claims also encompass using a structurally and functionally undefined CGRP-antagonist; and a structurally and functionally undefined in the claimed methods. 
The instant invention is based on a finding that administration of erenumab (70mg or 140mg, subcutaneously, once monthly) followed by treatment of a bolus injection of 50-200unmits of intramuscular onabotulinumtoxinA into the deltoid muscle and surrounding muscle in a patient with pain localized at the deltoid region due to arthritic condition (deltoid arthritic pain) alleviated the patient’s deltoid arthritic pain (example 1) and a finding that after one week of treatment with atogepant at a dose of 60mg b.i.d. in patient with fibromyalgia followed by subcutaneous injection of 60units of onabotulinumtoxinA approximately 5cm from occipital, lower cervical, trapezius, gluteal and greater trochanter tender points reduced the patient’s pain (example 2). Applicant extrapolates the above findings to the claimed methods of treating, preventing and curing all forms of pain that is other than pain associated with headache or migraine using a CGRP-antagonist in a patient with ongoing treatment with a clostridial derivative or in combination with a clostridial derivative in a patient in need thereof. 
First, Applicant is not enabled for a method of preventing or treating or curing a person from getting all forms of pain that is other than pain associated with headache or migraine using a CGRP-antagonist in a patient with ongoing treatment with a clostridial derivative or a CGRP-antagonist in combination with a clostridial derivative in a patient in need thereof. The instant claims recite the limitation “treating, preventing,…the frequency of occurrence of pain…other than pain associated with headache or migraine", which encompasses preventing and curing all forms of pain that is other than pain associated with headache or migraine in view of paragraph [0151] of instant specification (based on published application) or p. 22, paragraph [0149] of the specification filed 76/20. However, neither the specification nor the prior art provides guidance as to how to prevent a person from having all forms of pain other than pain associated with headache or migraine by a CGRP-antagonist in a patient with ongoing treatment with a clostridial or a CGRP antagonist in combination with a clostridial derivative.  Any individual has a potential to develop any form of pain that is other than pain associated with headache or migraine wherein the pain is caused by all possible mechanisms. Applicant fails to teach how to identify or predict when and which one of persons would be susceptible to developing any form of pain, and predict when we would need administration of the claimed CGRP antagonist or the claimed CGRP antagonist in combination with the claimed clostridial derivative to prevent all forms of pain. Neither the specification nor the prior art teaches that administration of the claimed CGRP antagonist or the claimed CGRP antagonist in combination with the claimed clostridial derivative can prevent a person from getting any form of pain that is other than pain associated with headache or migraine caused by any possible mechanisms. The cause of the disease can be due to a genetic mutation, which is a natural process. The causes of different forms of neurological diseases or diseases recited in claim 3 are different and complex. For example, neuropathic pain can be due to direct peripheral nerve damage, the toxic side effects of drugs, diseases such as diabetes or HIV-infection or any combination of these factors (see p. 834, White et al. Nat Rev. Drug discovery. 2005. 4: 834-844). The inflammation response caused by peripheral nerve damages or infection is complex. The immune defensive mechanisms and recruitment of leukocytes and healing system is accompanied with pain and produces a cascade of cellular events in the peripheral nervous system (PNS) (see p.523, 1st col, 2nd paragraph, Marchand et al. Nat. Rev. Neurosci. 2005. 6: 521-532). If the cause of the disease or pain is due to genetic deficits or mutations, it is impossible to prevent a person from getting or developing pain because the gene mutation or gene deficiency is a natural process result. The specification fails to provide sufficient guidance to enable one of skill in the art to practice the invention as it pertains to a method of prevention or curing. Further, Applicant also fails to provide specific guidance as to what specific amount of the claimed he claimed CGRP antagonist or the claimed CGRP antagonist in combination with the claimed clostridial derivative that can be used and thus would be effective to prevent or cure any form of pain that is other than pain associated with headache or migraine caused by any possible mechanisms.  Thus, a skilled artisan cannot contemplate a right amount to prevent the pain or to prevent a person from getting the pain. 
[0151] "Treating" means to alleviate (or to eliminate) at least one symptom of a condition or disorder, such as, for example, a headache, or headache-associated symptoms, either temporarily or permanently.

Second, based on the specification and the prior art, Applicant is enabled for alleviating or reducing the frequency of occurrence of pain in a patient suffering from pain due to arthritis by subcutaneous administration of erenumab at a dose of 70mg or 140mg once monthly followed by treatment of a bolus injection of 50-200unmits of intramuscular onabotulinumtoxinA or reducing the frequency of occurrence of pain in a patient suffering from fibromyalgia by treatment with atogepant at a dose of 60mg b.i.d. followed by subcutaneous injection of 60units of onabotulinumtoxinA approximately 5cm from occipital, lower cervical, trapezius, gluteal and greater trochanter tender points. However, neither the specification nor the prior art provides sufficient guidance to enable a skilled artisan to practice the claimed invention without undue experimentation because the specification fails to provide a well-established correlation among all forms of pain caused by all possible mechanisms. 
While the skill level in the art is high, the level of predictability is low. The molecular mechanisms underlying all forms of pain are different and complex. For example, neuropathic pain can be due to direct peripheral nerve damage, the toxic side effects of drugs, diseases such as diabetes or HIV-infection or any combination of these factors (see p. 834, White et al. Nat Rev. Drug discovery. 2005. 4: 834-844). The inflammation response caused by peripheral nerve damages or infection is complex. The immune defensive mechanisms and recruitment of leukocytes and healing system is accompanied with pain and produces a cascade of cellular events in the peripheral nervous system (PNS). They include the activation of different cell types such as glial cells in peripheral nerve/dorsal root ganglia, a neuroinflammatory response with the release of chemical mediators including several proinflammatory cytokines/chemokines including TNFa and IL-1b and increased neuronal excitability. Several chemokines and factors are involved in molecular mechanisms underlying pain or neuropathic pain. They include TNF, INF, interleukin IL-1b, IL-6, IL-8, macrophage inflammatory protein-1a (MIP-1a), monocyte chemo-attractant protein-1 and macrophage colony-stimulating factor (M-CSF) and chemokines (CCL2, CXCL8 and GCSF (see p.523, 1st col, 2nd paragraph, Marchand et al. Nat. Rev. Neurosci. 2005. 6: 521-532). Neuropathy and neuropathic pain are also accompanied with neuroinflammation and several pro-inflammatory cytokines such as TNF, INF, interleukin IL-1b, IL-6, IL-8, macrophage inflammatory protein-1a (MIP-1a), monocyte chemo-attractant protein-1 and macrophage colony-stimulating factor (M-CSF) and chemokines (CCL2, CXCL8 and GCSF) can be released by microglia/astroglia in response to inflammatory conditions (p.523, 1st col, 2nd paragraph, Marchand et al. 2005. 6: 521-532). Further, it has been shown that animal models for neuropathic pain cannot fully reflect the complexity of different forms of neuropathic pains in humans or other neural disorders as recited in claim 3. For example, Wang et al. teach that each animal model of specific neuropathic pain can be only interpreted partially and specifically (p. 957, conclusions. Wang et al. Adv. Drug Delivery Rev. 2003. 55:949-965). Further, Jin et al. teach that clinical trials of galcanezumab in osteoarthritis provide no clinically meaningful improvement (see p.1609, abstract; Jin et al. Osteoarthritis and Cartilage, 2018; 26:1609-1618. doi.org/10.1016/j.joca.2018.8.019). Pellesi et al. teach that the emergence of antidrug antibodies in chronic administration of biologics in conditions such as rheumatoid arthritis and multiple sclerosis has been associated with reduced biological activity and therapeutic efficacy (see p. 542, 2nd col, 2nd paragraph to p. 543, 1st col.; Pellesi et al., Clin. Pharmacol. Drug Dev. 2017; 6:534-547). Neither the specification nor the prior art teaches that different forms of diseases or pain can be treated by the same drug or have the same effects in response to the same treatment. 
The instant specification, as filed, provides insufficient guidance to enable one skilled in the art to practice the full scope of the invention since different forms of pain can be caused by different mechanisms that are not correlated with each other, for example, neuropathic pain caused by viral infection or phantom pain, which has no clear cause to induce neuropathic pain. It has been shown that neuropathic pain caused by HIV-infection could be due to multiple factors including the production of chemokines of infected macrophage/microglial cells responsive to infection or the damages caused by the binding of the viral coat protein gp120 to both neuronal and non-neuronal CCR5 and CXCR4 receptors in the PNS and CNS, which triggers signaling for diverse neuropathies (see p. p. 640, White et al. Nat Rev. Drug discovery. 2005. 4: 834-844). The neuropathic pain induced by HIV can also be complicated and synergistic by highly active anti-reroviral treatment (HAART) such as zidovudine (AZT) and didanosine (ddI). The treatment of HARRT induces inflammatory demyelinating polyneuorpathy and progressive polyradiculopathy and could be due to a metabolic toxicity and cytomegalovirus infection. Since the cause of neuropathic pain induced by HIV-infection is not understood and the neuronal damages caused by the treatment of anti-HIV are irreversible, it is unpredictable whether administering the claimed CGRP antagonist or the claimed CGRP antagonist in combination with the claimed clostridial derivative can treat, prevent, alleviate or reduce or even cure neuropathic pain caused by HIV-infection or anti-HIV treatment. Thus, it is unpredictable whether the claimed CGRP antagonist or the claimed CGRP antagonist in combination with the claimed clostridial derivative can be used for treating, preventing, alleviating or reducing all forms of pain caused by diverse mechanisms or all neural disorders as in claim 3. In addition, Applicant only describes examples of pain caused by arthritis or fibromyalgia. The causes of different disorders or diseases as in claim 3 are complex and mostly unknown. Applicant fails to provide sufficient guidance as to treat or prevent the symptoms of all different disorders or diseases. Furthermore, each person could develop any different disorders or diseases listed in claim 3 and some of diseases could be due to a genetic deficiency. Applicant fails to teach how a skilled artisan could prevent pain caused by diseases recited in claim 3 by administering the claimed CGRP antagonist or the claimed CGRP antagonist in combination with the claimed clostridial derivative without knowing the cause of the disease or knowing the genetic background of each person or whether the pain is mediated by CGRP or CGRP receptor.
Further, the specification fails to provide sufficient guidance as to what other CGRP antagonists and other clostridial derivatives are and whether they can used in the claimed method for treating, preventing or reducing all forms of pain because clinical trials of galcanezumab in osteoarthritis provide no clinically meaningful improvement (see p.1609, abstract; Jin et al. Osteoarthritis and Cartilage, 2018; 26:1609-1618. doi.org/10.1016/j.joca.2018.8.019). In addition, a single amino acid change on a molecule or protein can abolish the binding ability of the molecule or protein. For example, a substitution of lysine residue by glutamic acid at position 118 of acidic fibroblast growth factor results in a substantial loss of its biological activity including the binding ability to heparin and its receptor (Burgess et al. J of Cell Bio. 1990, 111:2129-2138). Even if an active or binding site were identified in the specification, they may not be sufficient, as the ordinary artisan would not immediately recognize that an active or binding site must assume the proper three-dimensional configuration to be active because conformation is dependent upon surrounding residues; i.e. substitution of non-essential residues can often destroy activity. In addition to a core determinant sequence, the protein-protein interaction also relies on the flanking or noncontiguous residues (see p. 445 the second column, first paragraph, Pawson et al. 2003, Science 300:445-452). The optimal binding motif for a domain is not necessarily suitable for physiological or in vivo interaction. The predictive data always need to be validated by actual analyses in cells (see p. 445, the third column, second paragraph, Pawson et al. 2003, Science 300:445-452). Alaoui-lsmaili teaches that designing a mutein having predictable activities is difficult because of the complexity of the interactions between ligands and receptors (Alaoui-lsmaili et al., Cytokine Growth Factor Rev. 2009; 20:501-507). For example, given the complexity of BMP-BMP receptor interactions, it is difficult to design BMPs with improved affinity and/or specificity for one specific receptor. More importantly, predicting the in vivo biological activity of such altered BMPs remains a challenging undertaking (see p. 502, right col., 2th paragraph). Further, when multiple mutations are introduced, there is even less predictability because Guo et al. teaches that the effects of mutations on protein function are largely additive (see p. 9207, left col., 2th paragraph, Guo et al., PNAS 2004; 101:9205-9210). The specification fails to teach what other structures/amino acid sequences can or cannot not be included/changed in all CGRP antagonists and clostridial derivatives in treating, preventing or reducing all forms of pain caused by all possible mechanisms, indicating undue experimentation is required by a skilled artisan while practicing the claimed invention. 
Therefore, in view of the breadth of the claims, the lack of guidance in the specification, the limited examples, the unpredictability of inventions, and the current status of the art, undue experimentation would be required by one of skill in the art to perform in order to practice the full scope of the claimed invention as it pertains to a method for treating, preventing, alleviating or reducing the frequency of occurrence of pain in a patient by the claimed CGRP antagonists and clostridial derivatives.  


Claim Rejections - 35 USC § 112
7.	Claims 1-3, 7-9, 11, 19-23, 25-26, 40, 54, 71, 86, 98 and 100 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  
Claims 1 and 11 are drawn to a method for treating, preventing, alleviating or reducing the frequency of occurrence of pain in a patient in need thereof, comprising administering to the patient a CGRP-antagonist, wherein said patient is concurrently undergoing treatment with a clostridial derivative; wherein said pain is other than pain associated with headache or migraine. 
Claims 2-3, 7-9, 19-23, 25-26, 40, 54, 71, 86, 98 and 100 are drawn to a method for treating, preventing, alleviating or reducing the frequency of occurrence of pain in a patient in need thereof, comprising administering to the patient; patient:(a) a CGRP-antagonist; and (b) a clostridial derivative; wherein said pain is other than pain associated with headache or migraine.
The claims encompass using a genus of CGRP-antagonist and a genus of clostridial derivative for treating or preventing or alleviating or reducing a genus of pain that is other than pain associated with headache or migraine. Applicant has not disclosed sufficient species for the broad genus of CGRP-antagonists, the broad genus of clostridial derivatives and the broad genus of pain that is other than pain associated with headache or migraine. The specification only describes administration of erenumab (70mg or 140mg, subcutaneously, once monthly) followed by treatment of a bolus injection of 50-200unmits of intramuscular onabotulinumtoxinA into the deltoid muscle and surrounding muscle in a patient with pain localized at the deltoid region due to arthritic condition (deltoid arthritic pain) alleviated the patient’s deltoid arthritic pain (example 1) and after one week of treatment with atogepant at a dose of 60mg b.i.d. in patient with fibromyalgia followed by subcutaneous injection of 60units of onabotulinumtoxinA approximately 5cm from occipital, lower cervical, trapezius, gluteal and greater trochanter tender points reduced the patient’s pain (example 2). However, the claims are not limited to agents and methods set forth above but also encompass using a genus of structurally and functionally undefined CGRP-antagonist and a genus of structurally and functionally undefined clostridial derivative for treating or preventing or alleviating or reducing a genus of pain that is other than pain associated with headache or migraine in view of paragraphs [0134]-[0135] and [0007]-[0013] of the published specification.  
In making a determination of whether the application complies with the written description requirement of 35 U.S.C. 112, first paragraph, it is necessary to understand what Applicant is in possession of and what Applicant is claiming. 
M.P.E.P. § 2163 instructs:
An invention described solely in terms of a method of making and/or its function may lack written descriptive support where there is no described or art-recognized correlation between the disclosed function and the structure(s) responsible for the function. . . . 
An applicant may show possession of an invention by disclosure of drawings or structural chemical formulas that are sufficiently detailed to show that applicant was in possession of the claimed invention as a whole. . . . 
An applicant may also show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics.” 
This standard has not been met in this case. From the specification, it is clear that Applicant is in possession of using erenumab and atogepant in combination with structurally and functionally defined BoNT/A/B/C/D/E/F/G and onabotulinumtoxinA for reducing the frequency of occurrence of pain due to arthritis or fibromyalgia. However, Applicant is not in possession of using other structurally and functionally undefined CGRP antagonist and other structurally and functionally undefined clostridial derivatives for treating, preventing, alleviating or reducing all forms of pain that is other than pain associated with headache or migraine in view of Jin et al. (see p.1609, abstract; Jin et al. Osteoarthritis and Cartilage, 2018; 26:1609-1618. doi.org/10.1016/j.joca.2018.8.019) and Pellesi et al. (see p. 542, 2nd col, 2nd paragraph to p. 543, 1st col.; Pellesi et al., Clin. Pharmacol. Drug Dev. 2017; 6:534-547) because clinical trials of galcanezumab in osteoarthritis provide no clinically meaningful improvement and the emergence of antidrug antibodies in chronic administration of biologics in rheumatoid arthritis and multiple sclerosis has been associated with reduced biological activity and therapeutic efficacy. The specification provides no identification of any particular portion of the structure that must be conserved. The instant specification fails to provide sufficient descriptive information, such as definitive structural or functional features of the claimed genus of CGRP antagonist and clostridial derivatives. There is no description of the conserved regions which are critical to the function of the claimed genus. There is no description of the sites at which variability may be tolerated and there is no information regarding the relation of structure of other CGRP antagonist and clostridial derivatives to the function of anti-CGRP antibodies including galcanezumab, fremanezumab, eptinezumab, and erenumab and small molecules of CGRP antagonist including ubrogepant, atogepant, rimegepant or to the function of BoNT/A/B/C/D/E/F/G and onabotulinumtoxinA. Furthermore, the prior art does not provide compensatory structural or correlative teachings sufficient to enable one of skill to identify what other CGRP antagonists and other clostridial derivatives might be.  The instant specification also fails to provide a well-established correlation among different forms of pain or between pain due to arthritis or fibromyalgia and other forms of pain that is other than pain associated with headache or migraine.  Since the common characteristics/features of other CGRP antagonists and other clostridial derivatives or other forms of pain that is other than pain associated with headache or migraine are unknown, a skilled artisan cannot envision the functional correlations of the claimed genus with the claimed invention.   Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the genus of CGRP antagonists, clostridial derivatives and pain that is other than pain associated with headache or migraine.
Based on MPEP § 2161.01 and §2163, “to satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116”.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of CGRP antagonists, clostridial derivatives and pain that is other than pain associated with headache or migraine, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  
Therefore, the claimed methods have not met the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115). Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement. See MPEP § 2161.01 and 2163.
	
	
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2-3 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paone et al. (US Patent No. 7893052, issued on Feb 22, 2011, priority Apr 15, 2003).
Claims 2-3 and 7 are drawn to a method for treating, preventing, alleviating or reducing the frequency of occurrence of pain in a patient in need thereof, comprising administering to the patient; patient:(a) a CGRP-antagonist; and (b) a clostridial derivative; wherein said pain is other than pain associated with headache or migraine.
Paone et al. (US7893052) teaches a method of treating a disease or condition in a patient in need thereof, comprising administering to the patient a CGRP antagonist in combination with botulinum toxin type A (BoNT/A), and optionally with an additional medications including a pain reliever, wherein the disease or condition includes pain, arthritis, chronic pain, neurogenic inflammation and inflammatory pain, neuropathic pain, eye pain, tooth pain, diabetes, inflammatory bowel disease, irritable bowel syndrome, cystitis and other conditions that can be treated by antagonism of CGRP receptors; wherein the pain reliever includes morphine, acetaminophen, phenacetin, codeine, fentanyl, sufentanil, methadone, acetyl methadol, buprenorphine, which meet the limitations recited in claims 2-3 and 7 (see col. 25-27).  Thus, claims 2-3 and 7 are anticipated by Paone et al. (US7893052).

10.	Claims 1-3, 7-9, 11, 19-23, 25-26, 40, 54, 71, 86, 98 and 100 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Blumenfeld et al. (CA3105778, published Jan 9, 2020; priority Jul 5, 2018).
Claims 1 and 11 are drawn to a method for treating, preventing, alleviating or reducing the frequency of occurrence of pain in a patient in need thereof, comprising administering to the patient a CGRP-antagonist, wherein said patient is concurrently undergoing treatment with a clostridial derivative; wherein said pain is other than pain associated with headache or migraine.
Claims 2-3, 7-9, 19-23, 25-26, 40, 54, 71, 86, 98 and 100 are drawn to a method for treating, preventing, alleviating or reducing the frequency of occurrence of pain in a patient in need thereof, comprising administering to the patient; patient:(a) a CGRP-antagonist; and (b) a clostridial derivative; wherein said pain is other than pain associated with headache or migraine.
Blumenfeld et al. (CA3105778) teach a method for treating, preventing, alleviating or reducing the frequency of occurrence of pain in a patient in need thereof, comprising administering to the patient a CGRP-antagonist, wherein said patient is concurrently undergoing treatment with a clostridial derivative; wherein said pain is other than pain associated with headache or migraine as in claims 1 and 11 (see p. 2, [0004], claim 1). Blumenfeld also teaches a method for treating, preventing, alleviating or reducing the frequency of occurrence of pain in a patient in need thereof, comprising administering to the patient; patient:(a) a CGRP-antagonist; and (b) a clostridial derivative; wherein said pain is other than pain associated with headache or migraine as in claims 2-3, 7-9, 19-23, 25-26, 40, 54, 71, 86, 98 and 100 (see p. 28, [0155]-[0158]). 
Blumenfeld also teaches different types of pain including arthritis (elected), acute pain, chronic pain epilepsy, chronic pain (such as central sensitization chronic pain, central post stroke pain, regional pain, phantom limb pain, or demyelinating disease pain), reflex sympathetic dystrophy, allodynic states; chronic neurological conditions in which kindling is part of the disease process as in claim 3 (see p. 28, [0155]), different botulinum toxin (BoNT) including BoNT/A/B/C/D/E/F/G and onabotulinumtoxinA as in claims 7-8 (see p.20-21, [0127]; p. 14-16, [0097]-[0109], [0148]-[0151];claims 103-107, 114-115, ), different CGRP antagonist including anti-CGRP antibodies including galcanezumab, fremanezumab, eptinezumab, and erenumab and small molecules of CGRP antagonist including ubrogepant, atogepant, rimegepant or a pharmaceutically acceptable salt thereof as in claims 9 and 11 (see paragraphs [0026]-[0070]; [0071]-[0094]), different dosage for the anti-CGRP antibody including 20%... or 80% lower than the recommended dosage for the anti-CGRP antibody monotherapy as in claim 19 (see p.3 [0007]), different frequencies for the BoNT including once every four weeks…..or ten weeks as in claim 20 (see p. 14-16, [0097]-[0109]), different locations including a peripheral nerve, a cranial nerve or combinations thereof as in claim 22 (see p. 28, [0156]-[0158]; [0007]; p.22 [0134]), additional medications for pain treatment as in claims 23 and 25 (see p.13-14, [0096]), different regimens for subcutaneous administration of anti-CGRP including erenumab at a dose of about 5-500mg as in claim 26 (see p. 3-5, [0008]-[0023]), galcanezumab at a dose of about 10-500mg as in claim 40 (see p. 5-6, [0024]-[0038]), fremanezumab at a dose of 100-1000mg as in claim 54 (see p. 6-8, [0039]-[0055]) or eptinezumab at a dose of 50-1000mg every one…or ten weeks as in claim 71 (see p. 8-9, [0056]-[0070]), different regimens for onabotulinumtoxinA including a dose of 1 unit..…or 10 units or 10 units….60 units or 25 units…250units or 1-1000 units every one week…or sixteen weeks as in claim 86 (see p. 14-16, [0097]-[0109]), different regimens for small molecules of CGRP receptor antagonist including ubrogepant or atogepant at a dose of 5-500mg per day as in claims 98 and 100 (see p. 9-11, [0072]-[0083]). Thus, claims 1-3, 7-9, 11, 19-23, 25-26, 40, 54, 71, 86, 98 and 100 are anticipated by Blumenfeld et al. (CA3105778).

Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 7-9, 11, 19-23, 25-26, 40, 54, 71, 86, 98 and 100 are rejected under 35 U.S.C. 103 as being unpatentable over Paone et al. (US 7893052) in view of Coric et al. (US Patent No. 11083724, issued on Aug 10,2021, priority Mar 25, 2018), Bigal et al. (US Patent No. 10392434, issued Aug on 27. 2019, priority Sep 23, 2016) and Turkel et al. (US Patent No. 10537619, issued on Jan 21, 2020, priority Sep 12, 2014).
Paone is set forth above but fails to teach that the patient is undergoing treatment with a clostridial derivative as in claim 1, different botulinum toxin (BoNT) including BoNT/A/B/C/D/E/F/G and onabotulinumtoxinA as in claims 7-8, different CGRP-antagonists including an anti-CGRP antibody including galcanezumab, fremanezumab, eptinezumab, and erenumab as in claim 9 or small molecules of CGRP antagonist including ubrogepant, atogepant, rimegepant as in claim 11, different regimens and doses for the CGRP antagonists and onabotulinumtoxinA as in claims 19-20, 26, 40, 54, 57, 86, 98 and 100, different locations including a peripheral nerve, a cranial nerve or a combination thereof as in claims 21-22, additional medications as in claims 23 and 25. 
While Paone does not teach the limitations as in claims 1, 7-9, 11, 19-20, 23, 25-26, 40, 54, 57, 86, 98 and 100, Bigal et al. (US10392434), Coric et al. (US11083724) and Turkel et al. (US10537619) teach these limitations and provide motivation and an expectation of success because Bigal, Coric and Turkel teach treating pain in a patient who is undergoing treatment with a clostridial derivative, and also teach using different botulinum toxin (BoNT) including BoNT/A/B/C/D/E/F/G and onabotulinumtoxinA treating different pain including arthritis and also teach different CGRP-antagonists including an anti-CGRP antibody including galcanezumab, fremanezumab, eptinezumab, and erenumab and small molecules of CGRP antagonist including ubrogepant, atogepant, rimegepant and the use of different regimens and doses for the CGRP antagonists and onabotulinumtoxinA as recited in claims 19-20, 26, 40, 54, 57, 86, 98 and 100, different locations including a peripheral nerve, a cranial nerve or a combination thereof and  additional medications. 
In particular, Bigal (US10392434) teaches a method for treating or reducing incidence of pain including refractory migraine in a patient in need thereof, comprising administering to the patient an anti-CGRP-antibody, which is a CGRP antagonist, wherein said patient is concurrently undergoing treatment with onabotulinumtoxinA (which is a clostridial derivative) as in claim 1 (see col. 5, lines 17-col. 6, line 2; col. 6, line 3-15). Bigal also teaches using different dosage for the anti-CGRP antibody including 20%... or 80% lower than the recommended dosage for the anti-CGRP antibody monotherapy as in claim 19 (see col. 3, lines 58-63), additional medications for pain treatment including morphine, oxymorphone, levorphanol, levallorphan, methadone, fentanyl, codeine, dihydrocodeine, oxycodone, hydrocodone, propoxyphene and a nonsteroidal anti-inflammatory drug (NSAID) including aspirin, acetaminophen, ibuprofen, ketaprofen, and naproxen as in claims 23 and 25 (see col. 3, lines 45-57; col. 7, line 63 to col.8, line 27; col. 8, line 28 to col. 13; col. 22-23; col. 26-27; col 28-44). Bigal also teaches different regimens for subcutaneous administration of anti-CGRP antibody including a dose of 0.1-5000mg….1-1000mg, 100-1000mg, 225-1000mg, 10-1000mg, 250mg or 675mg-1000mg monthly, which is either within or overlapping with the claimed dose ranges of about 5-500mg in claim 26, about 10-500mg in claim 40, 100-1000mg in claim 54 50-1000mg every one…or ten weeks as in claims 26, 40, 54 and 71 (see col. 2, lines 1-65; col. 4, line 46 to col.6, line 2; col.24, line 1 to col. 31, line 9; col. 33, lines 7-). different locations including a peripheral nerve, a cranial nerve or combinations thereof as in claim 22 (see col. 1, lines 34-52; col. 28-44).
Coric (US11083724) teaches different CGRP antagonists including ubrogepant, rimegepant, galcanezumab, fremanezumab, eptinezumab and erenumab as in claims 9 and 11 for treatment of CGRP-related disorders including chronic pain; neurogenic inflammation and inflammatory pain; eye pain; tooth pain; non-insulin dependent diabetes mellitus; vascular disorders; inflammation; arthritis; bronchial hyperreactivity; asthma; shock; sepsis; opiate withdrawal syndrome; morphine tolerance; hot flashes in men and women; allergic dermatitis; psoriasis; encephalitis, brain trauma, ischemia, stroke, epilepsy, and neurodegenerative diseases; skin diseases; neurogenic cutaneous redness, skin rosaceousness and erythema; tinnitus; obesity; inflammatory bowel disease; irritable bowel syndrome; and cystitis as in claim 3 (see col.2, line 9-col. 3, line 22; col. 12, lines 11-24; col. 39-40, claims 1-20). Coric also teaches different regimens for small molecules of CGRP receptor antagonist including rimegepant, ubrogepant or atogepant at a dose of 10-600mg, 25-300mg, 25-150mg, 50-100mg, 60-90mg or 70-80mg, 75mg, 150mg or 37.5mg or 1-1000mg, 0.1mg, 1mg, 10mg, 300mg, 500mg, 600mg, 1000mg, which is either within or overlapping with the claimed dose range of 5-500mg per day as in claims 98 and 100 (see col.4, lines 21-42; col.11, lines 53-63). 
Turkel (US10537619) teaches different regimens for treating arthritis associated pain including osteoarthritis associated pain using BoNT including onabotulinumtoxinA at a dose of 2-80 units, 10-100 units, 150-300 units, 300-500 units, 500-800 units, 50-250 units, 10-500 units, or 0.1-1000ug every week to 3 months or 18 months (see col.4, line 55-col. 5, line 61; col. 5, line 63-col. 6, line 52; col. 9, line 41-col. 12, line 62; col. 13-18, examples 7, col. 18, claims 1-8). Turkel also teaches different locations including a peripheral nerve, a cranial nerve or combinations thereof as in claim 22 (see col. 3, lines 7-18; col.4, line 11-14; col.8, line 66-col.9, line 33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention was made to combine the teachings of Bigal, Coric and Turkel with the teaching of Paone to a small molecule of CGRP antagonist including ubrogepant, atogepant, rimegepant as a CGRP antagonist in a patient concurrently undergoing treatment with onabotulinumtoxinA in the method of Paone or using the claimed botulinum toxin (BoNT) including BoNT/A/B/C/D/E/F/G and onabotulinumtoxinA, the claimed different CGRP-antagonists including an anti-CGRP antibody including galcanezumab, fremanezumab, eptinezumab, and erenumab, different regimens and doses for the CGRP antagonists and onabotulinumtoxinA recited in claims 19-20, 26, 40, 54, 57, 86, 98 and 100, different locations including a peripheral nerve, a cranial nerve or a combination thereof and additional medications in the method of Paone to treat a pain or disease associated with CGRP including arthritis  with an expectation of success because Paone teaches a method of treating a disease or condition in a patient in need thereof, comprising administering to the patient a CGRP antagonist in combination with botulinum toxin type A (BoNT/A), and optionally with an additional medications including a pain reliever, wherein the disease or condition includes pain, arthritis and other conditions recited in claim 3, while Bigal, Coric and Turkel teach treating pain in a patient who is undergoing treatment with a clostridial derivative, and also teach using different botulinum toxin (BoNT) including BoNT/A/B/C/D/E/F/G and onabotulinumtoxinA treating different pain including arthritis and also teach different CGRP-antagonists including an anti-CGRP antibody including galcanezumab, fremanezumab, eptinezumab, and erenumab and small molecules of CGRP antagonist including ubrogepant, atogepant, rimegepant and the use of different regimens and doses for the CGRP antagonists and onabotulinumtoxinA as recited in claims 19-20, 26, 40, 54, 57, 86, 98 and 100, different locations including a peripheral nerve, a cranial nerve or a combination thereof and  additional medications. 
In this combination, both Panoe’s method and agents including a CGRP antagonist in combination with BoNT/A and Bigal, Coric and Turkel’s methods and agents including different CGRP-antagonists including an anti-CGRP antibody including galcanezumab, fremanezumab, eptinezumab, and erenumab and small molecules of CGRP antagonist including ubrogepant, atogepant, rimegepant and BoNT/A/B/C/D/E/F/G and onabotulinumtoxinA are performing the same functions they would if they were separate. The person of ordinary skill in the art would have found it obvious to combine the elements because ordinarily skilled artisans would have recognized the reasons for applying I Panoe’s method and a CGRP antagonist in combination with BoNT/A using Bigal, Coric and Turkel’s methods and agents including different CGRP-antagonists including an anti-CGRP antibody including galcanezumab, fremanezumab, eptinezumab, and erenumab and small molecules of CGRP antagonist including ubrogepant, atogepant, rimegepant and BoNT/A/B/C/D/E/F/G and onabotulinumtoxinA, and would have known how to do so. The person of ordinary skill in the art would further have predicted that the combination would treat CGRP disease or pain including arthritis because Paone teaches a method of treating a disease or condition in a patient in need thereof, comprising administering to the patient a CGRP antagonist in combination with botulinum toxin type A (BoNT/A), and optionally with an additional medications including a pain reliever, wherein the disease or condition includes pain, arthritis and other conditions recited in claim 3, and Bigal, Coric and Turkel teach treating pain in a patient who is undergoing treatment with a clostridial derivative, and also teach using different botulinum toxin (BoNT) including BoNT/A/B/C/D/E/F/G and onabotulinumtoxinA treating different pain including arthritis and also teach different CGRP-antagonists including an anti-CGRP antibody including galcanezumab, fremanezumab, eptinezumab, and erenumab and small molecules of CGRP antagonist including ubrogepant, atogepant, rimegepant and the use of different regimens and doses for the CGRP antagonists and onabotulinumtoxinA as recited in claims 19-20, 26, 40, 54, 57, 86, 98 and 100, different locations including a peripheral nerve, a cranial nerve or a combination thereof and  additional medications. 
Thus, it is obvious to combine two prior art elements (i.e. Paone’s method using a CGRP antagonist in combination with botulinum toxin type A (BoNT/A), and optionally with an additional medications to treat a condition including pain, arthritis and other conditions recited in claim 3, and Bigal, Coric and Turkel’s methods of treating pain in a patient who is undergoing treatment with a clostridial derivative, and also teach using different botulinum toxin (BoNT) including BoNT/A/B/C/D/E/F/G and onabotulinumtoxinA treating different pain including arthritis and also teach different CGRP-antagonists including an anti-CGRP antibody including galcanezumab, fremanezumab, eptinezumab, and erenumab and small molecules of CGRP antagonist including ubrogepant, atogepant, rimegepant and the use of different regimens and doses for the CGRP antagonists and onabotulinumtoxinA as recited in claims 19-20, 26, 40, 54, 57, 86, 98 and 100, different locations including a peripheral nerve, a cranial nerve or a combination thereof and  additional medications) according known methods (i.e. Paone’s method or Bigal, Coric and Turkel’s methods) to yield predictable results, simply substitute one known element (i.e. different CGRP-antagonists including an anti-CGRP antibody including galcanezumab, fremanezumab, eptinezumab, and erenumab and small molecules of CGRP antagonist including ubrogepant, atogepant, rimegepant) for another (i.e. an anti-CGRP antagonist or an anti-CGRP antibody) to obtain predictable results because the results are expected. See KSR International Co. v. Teleflex Inc. 82 USPQ2d 1385 (2007); In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992), Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) and also see MPEP § 2143. 01-I, MPEP § 2144.06 and MPEP §2144.07.
Double Patenting
12.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-3, 7-9, 11, 19-23, 25-26, 40, 54, 71, 86, 98 and 100 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-7, 9-11, 13, 25, 39, 53, 70, 85, 97, 99, 103 and 106-107 of copending Application No. 16/921530 or claims 1-20 of copending Application No.16/921502 or claims 15, 21-25, 38-39, 52-53, 69-70, 84, 89 and 94 of copending Application No.16/852172. Although the conflicting claims at issue are not identical, they are not patentably distinct from each other because: 
Claims 1-2, 4-7, 9-11, 13, 25, 39, 53, 70, 85, 97, 99, 103 and 106-107 of copending Application No. 16/921530 encompass methods of treating, alleviating, preventing, or reducing the intensity or frequency of occurrence of a disease or condition associated with cortical spreading depression (CSD) and/or symptoms thereof in a patient in need thereof, comprising administering to the patient an CGRP antagonist, a clostridial derivative, or combination thereof, wherein the CGRP antagonist includes ubrogepant, atogepant, rimegepant and anti-CGRP antibodies including galcanezumab, fremanezumab, eptinezumab and erenumab, and the clostridial derivative includes BoNT/A/B/C/D/E/F/G/H/X/En and onabotulinumtoxinA and wherein the disease includes  stroke, traumatic brain injury, seizure, post-traumatic stress disorder, fibromyalgia, tinnitus and the symptoms are other than headeache, migraine or migraine variants.
Claims 1-20 of copending Application No.16/921502 encompass methods of treating, alleviating, or reducing the intensity or frequency of occurrence of a neurological disorder or a neuropsychiatric disorder in a patient in need thereof, comprising administering to the patient an CGRP antagonist in combination with a clostridial derivative, wherein the CGRP antagonist includes small molecules of CGRP antagonists and antibody to a CGRP receptor, and the clostridial derivative includes BoNT and onabotulinumtoxinA, and wherein the neurological disease includes migraine, epilepsy, chronic pain, post stroke pain, regional pain syndrome, phantom pain, demyelinating disease pain.
Claims 15, 21-25, 38-39, 52-53, 69-70, 84, 89 and 94 of copending Application No.16/852172 encompass a method of treating a condition selected from post-traumatic headache, post-concussion syndrome and vertigo in a patient in need thereof, comprising administering to the patient an CGRP antagonist or a pharmaceutically acceptable salt thereof, wherein the CGRP antagonist includes ubrogepant, atogepant, rimegepant and anti-CGRP antibodies including galcanezumab, fremanezumab, eptinezumab and erenumab.
The claims of copending Application No. 16/921530, 16/921502 and 16/852172 and instant claims recite the same materials (i.e. an CGRP antagonist including anti-CGRP antibodies and small molecules of CGRP antagonists in combination with a clostridial derivative including BoNT/A/B/C/D/E/F/G/H/X/En and onabotulinumtoxinA) and the same method steps (i.e. administering to a patient in need thereof), and appear to be directed to achieving the same goal, such as treating or preventing, alleviating, preventing, or reducing the intensity or frequency of occurrence of pain including stroke pain, phantom limb pain or demyelinating disease pain in copending Application No. 16/921530, or stroke, traumatic brain injury, seizure, post-traumatic stress disorder, fibromyalgia, tinnitus and the symptoms are other than headache, migraine or migraine variants in copending Application No.16/921502 or post-traumatic headache, post-concussion syndrome and vertigo in copending Application No.16/852172,  which is a pain that is other than pain associated with headache or migraine as instantly claimed. While not identical, the claims of the instant application and the copending applications encompass an invention overlapping in scope. Thus, the instant and copending Applications claim a non-distinct invention overlapping in scope.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion

13.	NO CLAIM IS ALLOWED.

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANG-YU WANG whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Chang-Yu Wang
June 16, 2022


/CHANG-YU WANG/Primary Examiner, Art Unit 1649